Citation Nr: 1402902	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-34 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher that 40 percent for thoracolumbar spine strain and degenerative changes.  

2.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the left second toe with degenerative joint disease.

3.  Entitlement to a compensable rating for epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1985 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim for a higher rating for epididymitis is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the thoracolumbar spine strain and degenerative changes has been manifested by lumbar flexion to at least 40 degrees and there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or of objective neurological abnormality or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months period.

2.  Throughout the appeal, the residuals of a fracture of the left second toe with degenerative joint disease has resulted in no more than a moderate foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for a thoracolumbar spine strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).


2.  The criteria for a rating higher than 10 percent for residuals of a fracture of the left second toe with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).



The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the pre-adjudication VCAA notice by letter, dated in February 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability was worse and the effect the disability had on employment.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provision for the effective date of the claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of a claim.

The RO has obtained service records and VA records.  Also, the Veteran has been afforded VA examinations.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 



The Board finds that the VA examinations are adequate to decide the claims because, after a review of the record, the clinical data provided by VA examiners indicating the severity of the disabilities that allows the Board to rate the disabilities under all applicable rating criteria.  The Veteran has not asserted and the evidence does not suggest that the disabilities have increased in severity since the Veteran was last examined by VA.

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 






Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Thoracolumbar Spine Disability

A thoracolumbar spine disability is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating. 

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  Note (1). 

Under the General Rating Formula, the criterion for the next higher rating, 50 percent, is unfavorable ankylosis of the entire thoracolumbar spine. 

The rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine. 





Normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the next higher rating, 60 percent, are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Evidence 

The Veteran strained his back in lifting-type injuries during service.
The disability is currently rated 40 percent. 

In December 2006, VA records show that the Veteran complained of ongoing lower back pain.  The Veteran was ambulatory and he had a steady gait.




On VA examination in February 2007, the Veteran complained of constant, nonradiating, low back pain, for which he had been prescribed a pain reliever.  He denied any additional associated symptoms, including bowel or bladder impairment or erectile dysfunction.  The Veteran stated that he did not require an assistive device to walk, he did not have unsteadiness, and he was able to walk for one mile before having to stop and rest.  The Veteran stated that he was unable to jog, run, or lift heavy objects, but that his low back disability did not affect his occupational functionality, as his job was primarily a sedentary one.  

On physical examination, thoracolumbar flexion was from 0 to 90 degrees, extension was from 0 to 30 degrees, bilateral lateral flexion was from 0 to 30 degrees, and bilateral rotation was from 0 to 30 degrees.  There was pain throughout flexion and pain at the end of extension and some stiffness after sitting during the examination.  There was no additional limitation of motion or additional functional impact on repetitive motion.  There was no evidence of a postural abnormality or of an antalgic gait or of muscle spasm or weakness.  There was moderate tenderness over the thoracolumbar muscles.  A neurological examination, including a sensory, motor, and reflex evaluation showed no abnormality.  The VA examiner found no evidence of incapacitating episodes.  X-rays showed degenerative changes.  

In January 2008, VA records show that the Veteran complained of lower back pain.  On physical examination, there was mild pain with flexion and extension, but the Veteran walked with a normal gait.

In a statement in February 2008, the Veteran stated that he had constant lower back pain, which was only temporarily relieved by different treatment methods.  

On VA examination in October 2009, the Veteran complained of constant low back pain without any episodes of exacerbation.  The Veteran denied any associated symptoms, including bowel or bladder impairment or erectile dysfunction.  The Veteran stated that he did not require an assistive device to walk and he walked about a mile a day.  He denied unsteadiness.  


The Veteran stated that he was unable to jog, run, or lift heavy objects, but his low back disability did not affect his occupational functionality, as his job was primarily a sedentary one.  

On physical examination, thoracolumbar flexion was from 0 to 50 degrees, extension was from 0 to 30 degrees, bilateral lateral flexion was from 0 to 30 degrees, and bilateral rotation was from 0 to 30 degrees.  There was pain throughout flexion and pain at the end of extension.  There was no additional limitation of motion or additional functional impact with repetitive motion.  There was no postural abnormality or antalgic gait or muscle spasm or weakness.  There was moderate tenderness over the thoracolumbar muscles, as well as guarding on flexion.  A neurological examination, including a sensory, motor, and reflex examination, there were no abnormalities.  The VA examiner found no evidence of incapacitating episodes.  

On VA examination in November 2012, the Veteran complained of constant pain, which was aggravated by bending, stooping, or sitting.  He stated that he used a cane and that he had episodes twice a day of pain radiating to the left leg, and that he has missed 30 days of work and left work early on fifteen to twenty occasions as a result of his low back pain, and that he had experienced four incapacitating episodes of back pain in the year prior to the examination.

On physical examination, flexion was to 40 degrees, extension was to 5 degrees, bilateral lateral flexion was to 5 degrees, and bilateral lateral motion was to 20 degrees, but no additional limitation of motion after repetitive motion.  There was tenderness in the lower back muscles, but no guarding or muscle spasm resulting in an abnormal gait or spinal contour.  On neurological testing, there was full muscle strength of the lower extremities with no evidence of muscular atrophy.  A sensory examination revealed no abnormality.  The VA examiner stated that there was no evidence of radicular pain or other signs or symptoms due to radiculopathy and no evidence of incapacitating episodes of intervertebral disc syndrome.  





The examiner stated that the Veteran's thoracolumbar spinal disability affected the Veteran's ability to perform all types of work.  


Analysis

To the extent that the Veteran argues his disability picture entitles him to a higher rating, there is no evidence of unfavorable ankylosis.  In the absence of evidence of unfavorable ankylosis on VA examinations or in any other medical evidence of record, the criterion for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations have not been met.  Also none of the Veteran's symptoms or findings more nearly approximates unfavorable ankylosis.  

Also, the disability has not resulted in objective neurological abnormalities such as neuropathy or radiculopathy or bladder or bowel impairment to be rated separately.

Also, in the absence any evidence of incapacitating episodes, having a total duration of at least 6 weeks during the past 12 months, the criteria for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.  

While back pain is a predominant complaint and finding, the pain does not raise to the level of the criteria for the next higher rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 




The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating, but does not find any raised by the record.

As the preponderance of the evidence is against a schedular rating higher than 40 percent for thoracolumbar spine strain and degenerative changes, the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Left Second Toe Disability 

Evidence 

The Veteran fractured his left second toe during service.  

On VA examination in February 2007, the Veteran complained of left foot stiffness and pain when walking, which was alleviated by rest.  The Veteran denied swelling, discoloration, lack of endurance, or functional or occupational impairment.  

On physical examination, there was no gross deformity, angulation, false movement, shortening, malunion, nonunion, loose motion, false joint, tenderness, swelling, or redness.   The Veteran did have pain with passive flexion of the toe. Active flexion of the toe was from 0 to 70 degrees with normal extension.  Pain was present at the end point of flexion.  The VA and the examiner stated that the range of motion of the toe was 20 degrees more limited than the other toes.  X-rays showed degenerative joint disease of the proximal interphalangeal joint of the toe. 

On VA examination in October 2009, the Veteran complained of mild pain in his second toe, usually precipitated by cold temperatures or weather changes, but that the disability had not bothered him for some time and that his symptoms did not interfere with his ability to stand or to walk. 

On physical examination, the VA examiner characterized the left toe disability as asymptomatic, as the Veteran had a normal gait without evidence of tenderness, swelling, or deformity.  The Veteran did have decreased range of motion of the toe with flexion from 0 to 35 degrees.  


On VA examination in November 2012, the VA examiner characterized the left foot disability as moderate.  

The VA examiner found no evidence of malunion or nonunion of the tarsal or metatarsal bones or hallux rigidus or pes clavus or weak feet.  The VA examiner stated that the disability did not affect the Veteran's ability to work.

Rating Criteria and Analysis

The residuals of a fracture of the left second toe are currently rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Under Diagnostic Code 5284, the criterion for a 10 percent is a moderate foot injury.  The criterion for the next higher rating, 20 percent, is a moderately severe foot injury. 

The left second toe disability does not more nearly approximate or equate to the criterion of a moderately severe foot injury under Diagnostic Code 5284, because there is no evidence of pain, swelling, tenderness, instability, weakness, abnormal weight bearing, muscle atrophy, limitations on standing, or other foot deformity due to the left second toe.  The Veteran does not require any assistive aid for walking because of his toe.  The primary finding was limitation of motion of the affected left second toe joint.  

Also the VA examiner in 2009 characterized the disability as asymptomatic, based on the findings of the examination and the Veteran's own report that the left toe disability had not been bothersome for awhile.  Moreover, the VA examiner in 2012 specifically characterized the left foot impairment as moderate.  

The Board concludes that the current disability picture is one of no more than moderate foot impairment under Diagnostic Code 5284, and that the criterion for the next higher rating have not been met.


The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating, but does not find any applicable.

As the preponderance of the evidence is against a schedular rating higher than 10 percent for a left second toe disability, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, namely, pain and limitation of motion of the thoracolumbar spine and pain and stiffness of the left second toe, the symptoms and findings are encompassed by the schedular rating criteria.  




In other words, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  

For this reason, the disability pictures are encompassed by the Rating Schedule, and the assigned schedular ratings are adequate, and no referral for an extraschedular rating is required under 38 C.F.R. §3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability, and as the evidence reflects that the Veteran is currently employed, the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A rating higher than 40 percent for thoracolumbar strain and degenerative changes is denied.

A rating higher than 10 percent for residuals of a fracture of the left second toe and with degenerative joint disease is denied.










REMAND

On the claim for increase for epididymitis, the evidence is insufficient to decide the claim, because the record is unclear as to whether testicular atrophy is a manifestation of the disability.  38 C.F.R. § 4.115(b), Diagnostic Codes 7523.  Thus, further development under the duty to assist is needed. 

Accordingly, the claim is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current severity of epididymitis.

The VA examiner is asked whether the testicular atrophy noted on VA examinations in 2007 and in 2009 is a manifestation epididymitis.

2.  After the development is completed, adjudicate the claim for increase for epididymitis.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


